EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of March 8, 2008
(the “Effective Date”), by and between collectively, India Globalization
Capital, Inc., (“IGC”) a corporation organized under the laws of Maryland, India
Globalization Capital Mauritius, (“IGC-M” and collectively with IGC,
“Employer”), and Ram Mukunda (“Executive”) on the following terms and
conditions:


RECITALS:


A. The Employer desires to be assured of the continued services of Executive;
and


B. Executive desires to continue to be employed by the Employer as its Chief
Executive Officer upon the terms, covenants and conditions hereinafter set
forth.


NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties hereto agree as follows:


1. Employment Period.  Employer hereby agrees to continue to employ Executive as
its Chief Executive Officer, and Executive, agrees to accept such continued
employment for the period beginning on the Effective Date and ending on the
fifth anniversary of the Effective Date (the “Employment Period”). Thereafter,
Executive’s employment shall continue until terminated in accordance with this
Agreement.


2. Performance of Duties.


2.1.  
Executive agrees that during the Employment Period, and while Executive is
employed by Employer, he shall devote his full normal and customary working
time, energies and talents exclusively to serving in the capacity of Chief
Executive Officer of Employer and to performing such other duties consistent
with his position, as may be properly assigned to him by the Board of Directors
of Employer (the “Board”). He will carry out such duties faithfully, efficiently
and in a professional manner.



2.2.  
In addition to the limitations imposed upon Executive by the Restrictive
Covenants contained in Section 4, Executive shall not during the Employment
Period and while he is employed by the Employer, without prior written consent
from the Board:



2.2.1.  
serve as, be a consultant to or employee, officer, manager, agent, or director
of, any corporation, partnership or other entity other than Employer (other than
civic, charitable, or other public service organizations) if, as determined at
the reasonable discretion of the Board, such service, employment, or position
would have a material adverse effect upon the ability of Executive to perform
his duties hereunder and Executive is so advised in writing and given a period
of not less than ninety (90) days to cease; or



2.2.2.  
have more than a ten percent (10%) ownership interest in any enterprise other
than Employer if such ownership interest would have a material adverse effect
upon the ability of Executive to perform his duties hereunder, and the Executive
is so advised in writing and given a period of not less than ninety (90) days to
divest the interest.



3. Compensation.  Subject to the terms and conditions of this Agreement, during
the FYE March 31, 2009, Executive shall be compensated by Employer for his
services as follows:


3.1.  
Executive shall receive, for each consecutive twelve (12) month period beginning
on the Effective Date and ending on each anniversary thereof, a rate of pay
equal to Three Hundred Thousand Dollars ($300,000.00) per year (“Base
Pay”).  Such compensation shall be payable in substantially equal monthly or
more frequent installments and subject to customary tax withholding.



3.2.  
Executive shall receive, a “sign on bonus” of One Hundred and Fifty Thousand
Dollars ($150,000.00), payable upon the filing of Employer’s 10-K for the year
ending March 31, 2008 with the Securities and Exchange Commission.



3.3.  
Executive shall receive, an “annual bonus” as set out in Attachment 1:



3.4.  
Executive shall receive, a “bonus for new contracts” as set out in Attachment 1:



3.5.  
Executive shall be entitled to participate in all executive benefit plans
maintained by Employer on substantially the same terms and conditions as other
executives of Employer including, but not limited to, all health plans,
insurance, retirement, deferred compensation and other plans and programs
generally available to such executives of Employer.

 
 

--------------------------------------------------------------------------------



 
3.6.  
Executive shall receive at least fifteen (20) days paid vacation per year,
provided, however, that such vacation shall be scheduled and taken in accordance
with Employer’s standard vacation policies applicable to Employer’s other
executives.  Executive shall also be entitled to all other holiday and leave pay
generally available to Employer’s other executives.  Any vacation days not used
in a twelve (12) month period shall accrue and carry over to subsequent years.



3.7.  
Executive shall receive at least fifteen (15) days paid sick leave per
year.  Any sick leave not used in a twelve (12) month period shall not accrue or
carry over to subsequent years.



3.8.  
Employer will provide other benefits as set out in Attachment 1.



3.9.  
Executive shall be reimbursed by Employer for all reasonable business,
promotional, travel and entertainment expenses incurred or paid by Executive
during the Employment Period in the performance of his services under this
Employment Agreement.



4. Restrictive Covenants.  Executive acknowledges and agrees that:


4.1.  
The agreements and covenants contained in this Section 4 are essential to
protect the business interests of Employer and Employer will not enter into this
Agreement but for such agreements and covenants. Accordingly, Executive
covenants and agrees to the following:



4.1.1.  
Confidential Information.  Except as may be required by the lawful order of a
court, regulatory body or similar agency of competent jurisdiction, and at the
sole cost and expense of the Employer, if any, unless disclosed with the
Employer’s permission, Executive agrees to keep secret and confidential, during
the Employment Period and while he is employed by Employer, all confidential
non-public information of Employer, and its respective affiliates that was
acquired by, or disclosed to, Executive during the course of his employment by
Employer or any of its affiliates, including information relating to customers
(including, without limitation, credit history, repayment history, financial
information and financial statements), costs, operations, financial data and
plans, and employee information, whether past, current or planned, and not to
disclose the same, either directly or indirectly, to any other person, firm or
business entity, or to use it in any way; provided, however, that the provisions
of this Section 4.1.1 shall not apply to information that:  (A) was, is now, or
becomes generally available to the public (but not as a result of a breach of
any duty of confidentiality by which Executive is bound); (B) was disclosed to
Executive by a third party not subject to any duty of confidentiality to
Employer prior to its disclosure to Executive; (C) is disclosed by Executive in
the ordinary course of Employer’s business as a proper part of his employment in
connection with communications with customers, vendors and other proper parties,
provided that it is for a proper business purpose solely for the benefit of
Employer.  During the Employment Period and while he is employed by Employer,
Executive further agrees that he shall not make any statement or disclosure that
is intended by Executive to be detrimental to Employer or any of its affiliates.



4.1.2.  
Non-Competition.



4.1.2.1.  
Executive agrees that for the period commencing on the Effective Date and ending
on the date on which Executive’s employment with Employer is terminated for any
reason or no reason (the “Non-Competition Period”), Executive shall not directly
or indirectly, alone or as a partner, officer, director, manager, employee,
consultant, agent, independent contractor, member or stockholder of any person
or entity (“Person”), engage in any business activity in India or the United
States that is directly or indirectly in competition with the Business (as
defined herein) of Employer or which is known by Executive to be detrimental to
the Business or business plans of Employer or its affiliates; provided, however,
that the record or beneficial ownership by Executive or his immediate family
members of five percent (5%) or less of the outstanding publicly traded capital
stock of any company for investment purposes shall not be deemed to be in
violation of this Section 4.1.2.1 so long as Executive is not an officer,
director, manager, employee or consultant of such Person.  The “Business” of
Employer shall mean infrastructure building in India.  Executive further agrees
that during the Non-Competition Period, he shall not in any capacity, either
separately or in association with others:  (1) employ or solicit for employment
or endeavor in any way to entice away from employment with Employer or its
affiliates (a) any current employee of Employer or its affiliates or (b) any
Person who was employed by Employer or its affiliates in any preceding 12-month
period; (2) solicit, induce or influence any supplier, customer, agent,
consultant or other Person that has a business relationship with Employer to
discontinue, reduce or modify such relationship with Employer; nor (3) solicit
or enter into negotiations with any of Employer’s identified potential
acquisition candidates.



4.1.2.2.  
Executive understands that the foregoing restrictions may limit his ability to
engage in a business similar to Employer’s Business for the duration of the
Non-Competition Period, but acknowledges that he will receive sufficiently high
remuneration and other benefits to justify such restriction as an employee of
Employer pursuant to this Agreement.

 
 
 

--------------------------------------------------------------------------------



 
4.1.2.3.  
Notwithstanding the generality of any other provision of this Agreement, during
the Non-Competition Period, it shall not be a violation of Section 2.2 or this
Section 4 for Executive to (i) be an owner, partner, officer, director, manager,
employee, consultant, agent, independent contractor, member or stockholder of
any person or entity that does not compete with the Business of Employer or (ii)
make unlimited investments with other family members in any person or entity
that does not compete with the Business of Employer.



4.1.3.  
Remedies.  If Executive breaches any of the provisions contained in Sections
4.1.1 or 4.1.2 (the “Restrictive Covenants”), Employer shall have the following
rights and remedies, each of which shall be enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to
Employer at law or in equity.



4.1.3.1.  
Executive shall account for and pay over to Employer all compensation, profits,
and other benefits which inure to Executive’s benefit which are derived or
received by Executive or any person or business entity controlled by Executive,
resulting from any action or transactions constituting a breach of any of the
Restrictive Covenants.



4.1.3.2.  
Notwithstanding the provisions of Section 4.1.3.1 above, Executive acknowledges
and agrees that in the event of a violation or Executive’s threatened violation
of any of the Restrictive Covenants, Employer shall have no adequate remedy at
law and shall therefore be entitled to enforce each such provision by temporary
or permanent injunction or mandatory relief obtained in any court of competent
jurisdiction without the necessity of proving damages, posting any bond or other
security, and without prejudice to any other rights and remedies that may be
available at law or in equity.



4.1.4.  
Severability.  If any of the Restrictive Covenants, or any part thereof, are
held to be invalid or unenforceable, the same shall not affect the remainder of
the covenant or covenants, which shall be given full effect, without regard to
the invalid or unenforceable portions. Without limiting the generality of the
foregoing, if any of the Restrictive Covenants, or any part thereof, are held to
be unenforceable because of the duration of such provision or the area covered
thereby, the parties hereto agree that the court making such determination shall
have the power to reduce the duration and/or area of such provision and, in its
reduced form, such provision shall then be enforceable.



4.1.5.  
Proprietary Rights.  Executive acknowledges and agrees that all know-how,
documents, reports, plans, proposals, marketing and sales plans, client lists,
employee files, client files, and any materials made by Executive or by Employer
during the period of Executive’s employment are the property of Employer and
shall not be used by Executive in any way adverse to Employer’s interests while
he is so employed by Employer.



5. Termination and Compensation Due Upon Termination.  Executive’s right to
compensation for the period after the date Executive’s employment with Employer
terminates shall be determined in accordance with the following:


5.1.  
Termination Without Cause.  In the event Employer terminates Executive’s
employment during the Employment Period without Cause, Employer shall pay
Executive compensation, incentive compensation and benefits as specified in
Section 3 through the earlier of eighteen (18) months or the balance of the
Employment Period, during which time Executive shall be entitled to:



5.1.1.  
receive payment of his salary in accordance with the provisions of Section 3.1;



5.1.2.  
continued participation in the benefit plans of Employer as specified in Section
3.2 at Employer’s expense.



5.2.  
Voluntary Resignation.  Executive may terminate his employment with Employer for
any reason (or no reason at all) at any time by giving Employer ninety (90) days
prior written notice of voluntary resignation; provided, however, that Employer
may decide that Executive’s voluntary resignation be effective immediately upon
notice of such resignation. Employer shall have no obligation to make payments
to Executive in accordance with the provisions of Section 3 for periods after
the date on which Executive’s employment terminates due to Executive’s voluntary
resignation, including in the event Employer accelerates the effectiveness of
the resignation in accordance with this Section 5.2.  The non-competition clause
as outlined in Section 4.1.2 shall apply for a period of 6 months following the
effective date of the voluntary resignation.



5.3.  
However, for purposes of this Section 5, if Executive resigns within ninety (90)
days following the occurrence of one of the following events, Executive shall be
deemed to be Terminated without Cause in accordance with Section 5.1:



5.3.1.  
Executive’s duties are materially reduced from those described in Section 2;



5.3.2.  
the relocation of Executive’s office more than twenty five (25) miles from
Bethesda, Maryland without Executive’s consent;



5.3.3.  
a material breach of any of the provisions of this Agreement by the Employer.

 
 
 

--------------------------------------------------------------------------------



 
5.4.  
Termination for Cause.  Employer shall have no obligation to make payments to
Executive in accordance with the provisions of Section 3 or otherwise for
periods after Executive’s employment with Employer is terminated because of
Executive’s termination for Cause. For purposes of this Section 5.4, Executive
shall be considered terminated for “Cause” if he is discharged by Employer on
account of the occurrence of one or more of the following events:



5.4.1.  
Executive becomes habitually addicted to drugs or alcohol, as confirmed by the
written opinion of a medical doctor;



5.4.2.  
Executive intentionally discloses confidential information in violation of
Section 4.1.1 or engages in any action in violation of Section 4.1.2.



5.4.3.  
Employer is directed by regulatory or governmental authorities to terminate the
employment of Executive or Executive intentionally engages in activities that
cause actions to be taken by regulatory or governmental authorities that have a
material adverse effect on Employer;



5.4.4.  
Executive is convicted of a felony crime (other than a felony resulting from a
minor traffic violation);



5.4.5.  
Executive flagrantly disregards his duties under this Agreement after (A)
written notice has been given to Executive by the Board that it views Executive
to be flagrantly disregarding his duties under this Agreement and (B) Executive
has been given a period of thirty (30) days after such notice to cease such
misconduct.  However, no notice or cure period shall be required hereunder if
Executive’s disregard of his duties has materially and adversely affected
Employer or is illegal;



5.4.6.  
Executive commits an act of fraud against Employer, violates a duty of loyalty
to Employer, or violates an obligation owed to Employer pursuant to Sections 2
or 4 hereof.



5.5.  
In the event Employer attempts to terminate Executive’s employment pursuant to
Section 5.3 and it is ultimately determined that the Employer lacked Cause, the
provisions of Section 5.1 shall apply and, in addition to any other remedies
that Executive may have, Executive shall be entitled to receive the payments
called for by Section 5.1 with interest on any past due payments at the rate of
ten percent (10%) per year from the date on which the applicable payment would
have been made, plus Executive’s costs and expenses (including but not limited
to reasonable attorneys’ fees) incurred in connection with such dispute and
interest thereon at the rate of ten percent (10%) per year from the date
incurred by the Executive.



5.6.  
Employer shall have no obligation to make payments to Executive in accordance
with the provisions of Section 3 for periods after the date of Executive’s
employment with Employer terminates on account of disability, except payments
due and owing through the effective date of termination. For purposes of this
Section 5.6, determination of whether Executive is disabled shall be determined
in accordance with Employer’s long term disability plan (if any) and applicable
law.



5.7.  
Employer shall have no obligation to make payments to Executive in accordance
with the provisions of Section 3 for periods after the date of Executive’s
death, except payments due and owing as of such date.



6. Indemnification.  Executive shall be defended, held harmless by and
indemnified by Employer to the fullest extent permitted by applicable law
(including, but not limited to payment of all legal fees and costs and by
counsel reasonably satisfactory to him) against claims asserted against him by
third parties, arising out of, or related to, the business of the Employer or
Executive’s services for Employer or its affiliates, where such services were
within the scope of authority of Employee, or specifically authorized in advance
by Employer.  However, Employer shall have no obligation to defend, indemnify or
hold Executive harmless from any claims relying in whole or in part upon any
intentionally tortious, grossly negligent or fraudulent conduct by
Executive.  This duty of indemnification shall survive the termination of this
Agreement for a period of two years and is intended to be in addition to and not
in lieu of any indemnification right of Executive that may be contained in the
Bylaws or Articles of Incorporation of Employer.


7. Assignment and Successors.  This Agreement is personal in its nature and
neither of the parties shall, without the written consent of the other, which
may be given or withheld in the absolute discretion of each, assign, delegate or
otherwise transfer this Agreement or any rights or obligations hereunder;
provided, however, that in the event of a merger, consolidation, transfer or
sale of all or substantially all of the assets or other reorganization of the
Employer with or to any other individual(s) or entity, this Agreement shall,
subject to the provisions hereof, be binding upon and inure to the benefit of
such successor and such successor shall discharge and perform all the promises,
covenants, duties and obligations of the Employer hereunder; provided, however,
Employer shall continue to remain obligated hereunder.


8. Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REFERENCE TO THE
PRINCIPLES OF CONFLICTS OF LAWS OR ANY OTHER PRINCIPLE THAT COULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST BE INSTITUTED IN
THE STATE OR FEDERAL COURTS LOCATED IN THE STATE OF MARYLAND, TO THE
JURISDICTION OF WHICH EACH OF THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY
AGREES TO SUBMIT. THE PARTIES AGREE TO ENTER INTO MEDIATION PRIOR TO TRIAL IN
ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.
 
 
 

--------------------------------------------------------------------------------



 
9. Entire Agreement.  This Agreement embodies the entire agreement of the
parties respecting the matters within its scope. This Agreement supersedes all
prior agreements of the parties on this subject matter . Any prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter shall be deemed to be merged into this Agreement and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals
or understandings shall be deemed to be of no force or effect. There are no
representations, warranties or agreements, whether express or implied, or oral
or written, with respect to the subject matter , except as set forth herein.


10. Modifications.  This Agreement shall not be modified by any oral agreement,
either express or implied, and all modifications shall be in writing and signed
by the parties .


11. Waiver.  Failure to insist upon strict compliance with any of the terms,
covenants or conditions shall not be deemed a waiver of such terms, covenant or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power at any one or more times be deemed a
waiver or relinquishment of such right or power at any other time or times. All
waivers shall be in writing and signed by Executive and Employer.


12. Number and Gender.  Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.


13. Headings.  The section and Section headings in this Agreement are for the
purpose of convenience only and shall not limit or otherwise affect any of its
terms .


14. Waiver of Jury Trial.  The parties acknowledge that they are hereby waiving
any right to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with this Agreement or Executive’s
Employment.


15. Attorneys’ Fees.  Executive and the Employer agree that in any dispute
resolution proceedings arising out of this Agreement, the prevailing party shall
be entitled to its or his reasonable attorneys’ fees and costs incurred by it or
him in connection with resolution of the dispute, in addition to any other
relief granted.


16. Severability.  In the event that it is determined that any portion of this
Agreement is in violation of any statute or public policy, then only the
portions of this Agreement which violate such statute or public policy shall be
stricken, and all portions of this Agreement which do not violate any statute or
public policy shall continue in full force and effect. Furthermore, any
determination striking any portion of this Agreement shall be done as narrowly
as possible so as to give as much effect as possible to the intentions of the
parties under this Agreement.


17. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same document .


18. Notices.  All notices and other communications provided for in the Agreement
shall be in writing and will be deemed duly given (a) when delivered by hand or
electronic mail, (b) two (2) days after being given to an express courier with a
reliable system for tracking delivery, (c) when sent by confirmed facsimile with
a copy sent by another means specified in this provision or (d) five (5) days
after the day of mailing, when mailed by registered or certified mail, return
receipt requested, postage prepaid, and addressed as set forth below. A party
may from time to time change its address or designee for notification purposes
by giving the other written notice of the new address or designee and the date
upon which it will become effective.. The addresses for such notices shall be:


18.1.     if to Executive:     7301 Broxburn Court
Bethesda, Md.  20817
Attention:  Ram Makunda
 
with a copy to:
 


18.2.     If to Employer:     P. O. BOX 60642
Potomac, Md. 20859
Attention:  Treasurer
 
with a copy to:      Seyfarth Shaw LLP
815 Connecticut Avenue, N.W., Suite 500
Washington, DC  20006-4004
Attention:  Stanley S. Jutkowitz


19. Time of the Essence.  Time is expressly made of the essence with respect to
each and every provision of the Agreement.


20. Inurement.  Except as otherwise specified herein, no Person, other than the
parties (and Executive’s estate upon his death, including his personal
representative, administrator or heirs), shall have any rights under or interest
in this Agreement or its subject matter.




[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the Effective Date.




INDIA GLOBALIZATION CAPITAL, INC.






By: /s/ John
Selvaraj                                                              /s/ Ram
Mukunda                     
Name:John
Selvaraj                                                                Ram
Mukunda
Title:  Treasurer


INDIA GLOBALIZATION CAPITAL MAURITIUS


 
By:/s/ John Selvaraj                                  
Name:John
Selvaraj                                                                
Title: Director
 
 
 

 

--------------------------------------------------------------------------------




ATTACHMENT 1:




The terms set out in Sections 3.3, 3.4, and 3.8 are subject to annual review and
update by the Board of IGC:


Section 3.3:    For the Financial Year Ending March 31, 2009 (FYE 2009), based
on net income as reported on IGC’s audited GAAP financials  (before one time
charges including charges for employee options, warrants and other items),
Executive shall receive, an “annual bonus” of seventy five percent (75%) of
Executive’s Base Pay per year if Employer achieves net income of Six Million
Dollars ($6,000,000) for FYE 2009, one hundred percent (100%) of Executive’s
Base Pay per year if Employer achieves net income revenue of Eight Million
Dollars ($8,000,000) for the FYE March 31, 2009 and one hundred fifty percent
(150%) of Executive’s Base Pay per year if Employer achieves net income of
Twelve Million Dollars ($12,000,000) for FYE 2009.
 
·  
The annual bonus shall be pro rated to (a) between 75%-100% of Executive’s Base
Pay if for FYE 2009 the net income is between $6,000,000 and $8,000,000 and (b)
between 100%-150% if the net income for FYE 2009 is between
$8,000,000-$12,000,000.
   

·  
No annual bonus shall be paid to Executive if for FYE 2009 the net income is
less than Six Million Dollars ($6,000,000).  If net income for FYE 2009 is in
excess of $12,000,000, the Board, in its sole discretion, may award Executive an
annual bonus in excess of 150% of Executive’s Base Pay for FYE 2009.



Section 3.4:    Executive shall receive, a “bonus for new contracts” of One
Hundred and Fifty Thousand Dollars ($150,000.00) if Employer or any of its
subsidiaries obtains a combined total of new Qualified Contracts or Qualified
Mining Contracts totaling One Hundred Twenty Million Dollars ($120,000,000.00),
and an additional One Hundred and Fifty Thousand Dollars ($150,000.00) for
obtaining new Qualified Contracts or Qualified Mining Contracts totaling Two
Hundred Forty Million Dollars ($240,000,000.00).
 
·  
Bonuses payable pursuant to this section shall not be pro rated for total
Qualified Contracts and Qualified Mining Contracts of less than $120,000,000 or
$240,000,000, respectively.  “Qualified Contracts” means the total value of
contracts measured by revenue due to Employer or any of its subsidiaries over
the entire period of the contracts.  “Qualified Mining Contracts” means the
estimated value of material sold by Employer or any of its subsidiaries under
mining contracts or mineral licenses in a single year or a maximum of five years
if contracts are for five or more years.   The Board shall make all
determinations of the value of new Qualified Contracts and Qualified Mining
Contracts. For purposes of this Section 3.4 “subsidiaries” shall include any
entity in which Employer directly or indirectly owns 50% or more of the voting
securities.





Section 3.8:   The Employer shall provide the Executive with an automobile, plus
gas and maintenance expenses, to be used by Executive in connection with the
performance of his duties for Employer.  Monthly lease payments, for the
Employer, for such automobile shall not exceed $890 per month.  The Employee
shall reimburse the Employer $125 per month for personal use of the
automobile.  The Employer shall provide the Executive with life insurance, D&O
insurance, and health insurance.
 
 
 
 
 
 
 
 
 